Citation Nr: 0001937	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  96-06 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York

THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a low 
back disability, classified as residuals of an injury to the 
lumbosacral spine, for the period prior to May 8, 1997, to 
include the issue of entitlement to an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) (1999).

2.  Entitlement to a rating in excess of 40 percent for a low 
back disability, currently classified as degenerative joint 
disease lumbosacral spine with foramina stenosis, for the 
period from May 8, 1997, to include the issue of entitlement 
to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(1999).

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel

INTRODUCTION

The veteran had active military service from May 1968 to June 
1971.

In September 1994, the veteran filed a claim concerning an 
increased rating for his service connected lumbosacral spine 
disability.  By a March 1995 rating decision, the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York, confirmed a 20 percent rating for residuals of an 
injury to the lumbosacral spine.  The veteran appealed this 
decision and testified before a local hearing officer in 
March 1996.  

In December 1997, the Board of Veterans' Appeals (Board) 
remanded the veteran's claim for additional development.  In 
an April 1999 supplemental statement of the case, the RO 
granted an increased rating to 40 percent for what it now 
classified as degenerative joint disease lumbosacral spine 
with foraminal stenosis, effective from May 8, 1997.  In a 
July 1999 statement, the veteran's representative indicated 
that the veteran was satisfied with the 40 percent rating, 
and would shortly file a written statement withdrawing his 
claim for increased rating.  However, the veteran's 
representative also indicated that the veteran was not 
satisfied with the effective date of the increased rating.  
In November 1999, the veteran's representative submitted a 
written statement indicating that numerous attempts had been 
made to contact the veteran, but he had not responded in 
order to confirm whether he wanted to withdraw with his 
appeal.  

Therefore, the Board concludes that there are two issues 
remaining on appeal at this time: (1) Entitlement to a rating 
in excess of 20 percent for residuals of an injury to the 
lumbosacral spine, for the period prior to May 8, 1997; and 
(2) Entitlement to a rating in excess of 40 percent for 
degenerative joint disease lumbosacral spine with foraminal 
stenosis, for the period from May 8, 1997.  As explained 
below, entitlement to an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1999), both prior to and from May 8, 
1997, is also at issue.

In the July 1999 written statement, the veteran's 
representative appeared to raise a claim concerning 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities, and 
possibly a separate claim concerning an increased rating for 
post-traumatic stress disorder.  Since these matters have not 
been developed or certified for appeal, and inasmuch as they 
are not inextricably intertwined with the issues now before 
the Board on appeal, they are referred to the RO for initial 
consideration.

The veteran has alleged that he has neurological 
symptomatology in the upper extremities as a manifestation of 
the service connected disability.  A VA physician in 1999 
diagnosed the veteran as having carpal tunnel syndrome.  The 
RO should adjudicate the issue of entitlement to secondary 
service connection for carpal tunnel syndrome.  This issue is 
not inextricably intertwined with the issue on appeal.  If 
service connection were granted for carpal tunnel syndrome, 
it would be rated separately from the back disability.


REMAND

The veteran essentially claims that his service connected 
residuals of an injury to the lumbosacral spine were more 
severe than is reflected by the 20 percent rating assigned 
for this disability effective for the period prior to May 8, 
1997, and are more severe than is reflected by the 40 percent 
rating assigned effective for the period since May 8, 1997.  

Although this matter was remanded in December 1997, the Board 
finds that new VA examinations are necessary.  In DeLuca v. 
Brown, the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter "the Court") held that in 
evaluating a service-connected disability involving a joint, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 (1999) and functional loss 
due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45 (1999).  The Court 
held that Diagnostic Codes pertaining to range of motion do 
not subsume 38 C.F.R. § 4.40 and § 4.45, and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 (1999) does 
not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
use during flare-ups.  The Court remanded the case to the 
Board to obtain a medical evaluation that addressed whether 
pain significantly limits functional ability during flare-ups 
or when the joint is used repeatedly over time.  The Court 
also held that the examiner should be asked to determine 
whether the joint exhibits weakened movement, excess 
fatigability, or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability, or incoordination.  

The Board notes that the veteran underwent a spine 
examination in November 1998.  However, the examination 
report does not fully satisfy the mandates set forth in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), and the Board's 
December 1997 remand language.  Specifically, the examiner 
did not indicate whether the veteran's lumbosacral spine 
exhibited excess fatigability or incoordination, nor was 
there any determination as to whether the veteran had 
favorable or unfavorable ankylosis.  The examiner also did 
not express an opinion on whether pain could significantly 
limit functional ability during flare-ups or when the 
veteran's lumbosacral spine is used repeatedly over time.  
Finally, the examiner also did not state whether or not there 
was listing of the whole spine to opposite side, positive 
Goldthwaite's sign, narrowing or irregularity of joint space, 
and/or some of the above with abnormal mobility on forced 
motion.  In light of the absence of this necessary 
information, a new examination is required.

In its December 1997 remand, the Board also requested a 
neurological examination, in which the examiner was to make 
specific findings as to whether there were persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disk, with little intermittent relief.  
The examiner was to assess the severity of the symptoms and 
the frequency of their recurrence or their persistence.  The 
veteran underwent a peripheral nerves examination for VA 
purposes in November 1998, but the examiner did not include 
these findings in his report.  The Court has held that a 
remand by the Board confers on the appellant, as a matter of 
law, the right to compliance with the remand orders, and 
imposes upon the Secretary of VA a concomitant duty to ensure 
compliance with the terms of the remand.  Furthermore, the 
Court held that where "the remand orders of the Board . . . 
are not complied with, the Board itself errs in failing to 
insure compliance."  Stegall v. West, 11 Vet. App. 268 
(1998).  Thus, a new neurological examination for VA purposes 
should be conducted.   

In its remand, the Board also requested that the RO 
specifically consider whether any neurological abnormalities 
are manifestations of the veteran's service connected 
lumbosacral disability.  If it were determined that there 
were neurological manifestations referable to the lumbosacral 
spine but that they were not manifestations of the service 
connected disability, the issue was to be discussed in a 
supplemental statement of the case and the veteran was to be 
afforded an opportunity to submit a substantive appeal on 
this matter.  As the RO expanded the classification of the 
low back disability to include degenerative joint disease of 
the lumbosacral spine with foraminal stenosis, it is clear 
that any neurological symptomatology caused by the stenosis 
or degenerative joint disease is part and parcel of the 
service connected disability.  The neurological 
manifestations referable to the veteran's upper extremities 
which were diagnosed to be carpal tunnel syndrome are 
discussed in the Introduction section of this remand.

The Board further notes that during his January 1996 VA 
examination, the veteran suggested that he had lost his job 
as an oil truck driver because of his service connected back 
disability.  In Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Court concluded that a remand was required due to the 
Board's failure to notify the appellant in that case that he 
was responsible for furnishing employment records to support 
his claim that his service-connected wrist disability 
affected his employment.  In this case, the appellant should 
be notified of the need to submit evidence that his low back 
disability, standing alone, causes marked interference with 
employment and has required frequent periods of 
hospitalization.  Therefore, the issue of entitlement to an 
extraschedular evaluation is not ripe for appellate review 
and must be Remanded for due process requirements.

The VA has a duty to assist a claimant in the development of 
facts pertinent to his or her claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103(a) (1999).  The duty to assist 
the veteran in obtaining and developing available facts and 
evidence to support his claim includes the procurement of 
medical records to which the veteran has made reference.  
Littke v. Derwinski 1 Vet. App. 90 (1990).  The most recent 
treatment records pertaining to the veteran were associated 
with the claims file in September 1999.  To ensure that the 
veteran's claim will receive a fully informed evaluation, 
clinical data taking into account the condition of his low 
back disability, since September 1999, should be obtained and 
reviewed.  

Finally, the Board stresses to the veteran that, although the 
VA has a duty to assist the veteran with the development of 
the evidence in connection with his claim, the duty to assist 
is not always a one-way street.  38 U.S.C.A. § 5107(a) (West 
1991); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Federal regulations provide, in pertinent part, as follows:

§ 3.655  Failure to report for Department 
of Veterans Affairs examination. 

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b)  Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied. 

38 C.F.R. § 3.655(a), (b) (1999)

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should request the names and 
addresses of all medical care providers, 
if any, who have treated the veteran 
since September 1999 for complaints 
related to the service connected low back 
disability.  After securing the necessary 
releases, the RO should obtain these 
records and permanently associate them 
with the claims file. 

2.  Any pertinent VA medical records 
documenting treatment of the veteran for 
his low back disability since September 
1999, which have not already been 
associated with the claims file, should 
be obtained and made of record.  These 
should include any such records from the 
Northport VAMC. 

3.  The RO should request from the 
veteran an employment statement.  This 
should contain a notation of all 
employment from September 1994 (when the 
RO was notified that the veteran was 
seeking an increased rating), including 
time lost from such employment and jobs 
lost due to the service connected low 
back disability.  

4.  If the veteran is working, the RO 
should request from the veteran signed 
authorizations so that his employment 
records may be requested.  Specifically, 
the VA needs verification of time lost 
from work due to the service connected 
low back disability and the effect of 
this disability on the veteran's ability 
to carry out his job duties.  If special 
concessions were made by any employer 
because of the service connected low back 
disability, this information is also 
needed.  If the VA is unable to obtain 
this information, the veteran should be 
so notified and given an opportunity to 
do so.  In addition, the veteran should 
be advised that he may submit any other 
evidence in his possession or which he is 
able to obtain documenting marked 
interference with his employment 
attributable to his low back disability.  
If he has had any period of 
hospitalizations for his low back 
disability since September 1994, he 
should so indicate and provide signed 
authorizations so that the VA may obtain 
any medical records not already 
associated with the claims file.  All 
additional evidence received in this 
regard should be permanently associated 
with the claims file.  

5.  The RO should schedule the veteran 
for special VA orthopedic and 
neurological examinations.  The 
provisions of 38 C.F.R. § 3.655 should be 
adhered to if the veteran fails to report 
for the examinations without good cause.

6.  Following completion of the above 
actions, the veteran should be afforded 
new VA orthopedic and neurological 
examinations to determine the severity of 
his low back disability.  The claims 
folder, including this Remand, must be 
made available to the examiners for 
review before the examinations.  All 
indicated tests and studies should be 
performed.  The examiners should address 
the following:

Special instructions for the 
orthopedic examiner: 

a.  The orthopedic examiner should 
provide the ranges of motion in 
degrees of the lumbosacral spine and 
indicate the normal ranges of 
motion.  

b. The examiner should note whether 
there is listing of whole spine to 
opposite side; positive 
Goldthwaite's sign, loss of lateral 
motion, osteoarthritic changes, 
narrowing or irregularity of a joint 
space, muscle spasm on extreme 
forward bending or otherwise, loss 
of lateral spine motion, unilateral, 
in standing position or abnormal 
mobility on forced motion.

c.  The examiner should indicate 
whether the veteran's lumbosacral 
spine exhibits weakened movement, 
excess fatigability, or 
incoordination attributable due to 
the service-connected disability.  
These determinations must be 
expressed in terms of the degree of 
additional range of motion loss due 
to any weakened movement, excess 
fatigability, or incoordination.  If 
any determination cannot be made, 
the examiner should indicate the 
reason(s) why.

d.  The examiner should also be 
asked to express an opinion on 
whether pain could significantly 
limit functional ability during 
flare-ups or when the veteran's 
lumbosacral spine is used repeatedly 
over time.  This determination must 
also be portrayed in terms of the 
degree of additional range of motion 
loss due to pain on use or during 
flare-ups.  If this determination 
cannot be made, the examiner should 
indicate the reason(s) why.

Special instructions for the 
neurological examiner:

a.  The examiner should determine if 
the veteran has any neurological 
abnormalities attributable to the 
service connected lumbosacral 
disability.  If so, it should be 
determined if it is at least as 
likely as not that any neurological 
abnormalities are a manifestation of 
the service connected lumbosacral 
disability or of a separate 
etiology.  

(b)  If the answer to the question 
above is in the affirmative, the 
neurological findings should be 
described in detail.  The examiner 
should also note whether there are 
persistent symptoms compatible with 
sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or 
other neurological findings 
appropriate to the site of the 
diseased disk, with little 
intermittent relief.  The examiner 
should assess the severity of the 
symptoms and the frequency of their 
recurrence or their persistence.

7.  Upon receipt of the examination 
reports, the RO should review them to 
ensure that they are adequate for rating 
purposes.  If an examination is 
inadequate for any reason, the RO should 
return the examination report to the 
examining physician and request that all 
questions be answered.

8.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

9.  After the above development is 
completed, the RO should consider the 
appropriateness of referring the 
veteran's claim to the Chief Benefits 
Director or the Director, Compensation 
and Pension Service for consideration of 
an extra-schedular evaluation under the 
provisions of 38 C.F.R. § 3.321 (1999).  

10.  Upon completion of the development 
requested by the Board and any other 
development deemed appropriate by the RO, 
the RO should again consider the 
following issues: (1) Entitlement to a 
rating in excess of 20 percent for 
residuals of an injury to the lumbosacral 
spine, for the period prior to May 8, 
1997; to include the issue of entitlement 
to an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1999); and (2) 
Entitlement to a rating in excess of 40 
percent for degenerative joint disease 
lumbosacral spine with foraminal 
stenosis, for the period from May 8, 
1997, to include the issue of entitlement 
to an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1999). If any 
action taken remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case concerning all evidence added to 
the record since the last supplemental 
statement of the case, to include 
discussion of DeLuca, 38 C.F.R. § 3.321, 
and the provisions of 38 C.F.R. § 3.655, 
if appropriate.  The veteran and his 
representative should be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this remand is to obtain additional 
medical information and ensure due process.  No inference 
should be drawn regarding the final disposition of the 
veteran's claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals
				(Continued on Next Page)
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


